NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1204n.06

                                           No. 12-5617                                  FILED
                                                                                    Nov 20, 2012
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


JOYCE BROWN,                                             )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )         ON APPEAL FROM THE
v.                                                       )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE MIDDLE
MICHAEL HALE, et al.,                                    )         DISTRICT OF TENNESSEE
                                                         )
       Defendants-Appellees.                             )                           OPINION



BEFORE:        McKEAGUE and GRIFFIN, Circuit Judges; and DLOTT, District Judge.*

       PER CURIAM. Plaintiff Joyce Brown appeals the district court’s award of summary

judgment to defendant law enforcement officers on her civil rights and tort claims stemming from

two encounters in August and December 2009. Having duly considered the district court’s opinion

and the record in light of the parties’ appellate briefing, we find that plaintiff has not raised any

argument that is not fairly and properly addressed in the district court’s opinion. Although we

review the district court’s ruling de novo, we find no error. Concluding that a separate opinion

would be duplicative and unnecessary, we hereby AFFIRM the district court’s summary judgment

ruling on the reasoning of its opinion.




       *
        Honorable Susan J. Dlott, Chief United States District Judge for the Southern District of
Ohio, sitting by designation.